Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to RCE filed on 09/27/21.

Summary of claims

Claims 12, 13, 15-29 are pending.
Claims 12, 13, 15-29 are rejected.

Oath/Declaration

The oath/declaration filed on September 28th, 2017 is acceptable. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 and 15-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrier et al. (U.S. Patent No. 2006/0071643).

As to claims 12, 22 and 27 the prior art teaches an apparatus comprising: 

a monitor to monitor a performance parameter (see fig 1 element 200) of one or more battery cells over time, wherein the performance parameter corresponds to a difference in a ratio a capacity of the battery cell (see fig 1) and a number of charge or discharge cycles of the one or more battery cells, wherein the performance parameter indicates rate of degradation of the battery over time (see fig 1 paragraph 0018-0023 and summary); 

a comparator to compare the performance parameter with a threshold by comparison of an average of the performance parameter over multiple charge-discharge cycles (see fig 1-3 paragraph 0038-0042); 



As to claims 13 and 28 the prior art teaches wherein the logic is operable to maintain the one or more charge parameters at their present values when the performance parameter remains substantially the same (see fig 1-4 paragraph 0039-0046 and background).

As to claim 15, the prior art teaches wherein the logic is to adjust the one or more charge parameters by reduction of charge current (see fig 1-5 paragraph 0044-0050).

As to claim 16, the prior art teaches wherein the logic is to adjust the one or more charge parameters by reduction of the charge-discharge voltage (see fig 1-3 paragraph 0038-0043). 

As to claim 17, the prior art teaches wherein the logic is to adjust the one or more charge parameters by reduction of charge current and reduction of charge-discharge voltage (see fig 1, fig 3-5 paragraph 0046-0053 and summary).

As to claim 18, the prior art teaches wherein the one or more charge parameters are at least one of: a charge current; a charge-discharge voltage; or a combination of charge current and charge-discharge voltage (see fig 1-3 paragraph 0025-0030 and background). 

As to claim 19 and 29, the prior art teaches wherein the threshold is a programmable threshold (see fig 1-3 paragraph 0072-0076).

As to claims 20 and 23 the prior art teaches wherein the logic is to communicate with the one or more battery cells through an interface which complies with one or more of: a System Management Bus (SMBus) interface as defined by a Smart Battery Charger Specification (see fig 1-5 paragraph 0081-0086); an I2C interface; or a personal computer bus interface (see fig 1-5 paragraph 0084-0088 and background).

As to claim 21, the prior art teaches wherein the one or more battery cells are Li-ion battery cells (see fig 2-10 paragraph 0027-0031).

As to claim 24, the prior art teaches wherein the battery includes: 

a processor coupled to the one or more battery cells (see fig 1-5 paragraph 0051-0056); 

and a memory coupled to the one or more battery cells, wherein the processor is to provide information about the one or more battery cells to the integrated circuit via the interface, and wherein the processor is to receive one or more instructions from the integrated circuit to adjust a charge termination voltage associated with the one or more battery cells according to the information provided to integrated circuit (see fig 1-5 paragraph 0058-0066 and summary).

As to claim 25, the prior art teaches wherein the processor is to receive one or more instructions from the integrated circuit to maintain charging characteristics of the one or more battery cells (see fig 1-3 paragraph 0025-0030).

As to claim 26, the prior art teaches wherein the information about the one or more battery cells include: number of charge cycles over a period of time; number of discharge cycles over a period of time; and charge current value (see fig 1-4 paragraph 0028-035 and background).











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851